In an action for a divorce and ancillary relief, the husband appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (Doyle, J.), entered August 7, 1989, as amended February 6, 1990, as (1) directed him to pay pendente lite maintenance to the wife in the amount of $200 per week, and (2) directed him to pay one-half of the carrying charges and other expenses of the marital residence, including cable television services, lawn care and telephone service.
Ordered that the order, as amended, is affirmed insofar as appealed from, with costs.
It is well settled that the focus of the court in fixing a temporary maintenance award is "to accommodate the reasonable needs of the spouse seeking support and the financial ability of the other spouse to meet those needs” (Rigberg v Rigberg, 124 AD2d 723, 724; see, Chosed v Chosed, 116 AD2d 690). Given the financial data and other evidence before the Supreme Court, we discern no error in its temporary maintenance award of $200 per week to the wife under the circumstances of this case. The husband is reminded that the best remedy for any perceived inequity in the temporary award is a prompt trial of the issues (see, Ross v Ross, 137 AD2d 800; Perelman v Perelman, 110 AD2d 629).
We have considered the husband’s remaining contentions *796and find them to be without merit. Brown, J. P., Sullivan, Lawrence and Ritter, JJ., concur.